865 F. Supp. 890 (1994)
ZENITH ELECTRONICS CORPORATION, Plaintiff,
v.
The UNITED STATES of America, Defendant,
AOC International, et al., Defendant Intervenors.
Court No. 87-01-00039, Slip Op. No. 94-170.
United States Court of International Trade.
October 21, 1994.

ORDER
WATSON, Senior Judge.
Upon consideration of Defendant Intervenors AOC International's, Fulet Electronic Industrial Company, Ltd.'s, Sampo Corporation's, and Tatung Company's Motion for Entry of Final Judgment, and all other pleadings, papers and proceedings herein, it is hereby
ORDERED, that the Defendant Intervenors' motion be, and the same hereby is, GRANTED, and it is further
ORDERED, that the Commerce Department's remand determination dated May 5, 1993, as well as the Commerce Department's prior remand determinations in this case to the extent that they were not subsequently modified by this Court, is AFFIRMED; and it is further
ORDERED, that this Court's order dated July 29, 1991, 770 F. Supp. 648, is VACATED to the extent that it held that "no assessment rate cap may be applied in liquidating the subject entries unless the importer paid a cash duty for an estimated dumping duty" and it is further
ORDERED, that Commerce shall apply the assessment rate cap to all subject imports entered between publication dates of the Commerce Department's preliminary affirmative determination of sales at less than fair value and the International Trade Commission's final affirmative injury determination and it is further
ORDERED, that Final Judgment is entered accordingly.